'            FILED IN                         or.   ncoo       -, r-                                         PD-0622-15
    COURT OF CRIMINAL APPEALS                 FL) ~ \J O Z Z ~ ± D                            COURT OF CRIMINAL APPEALS
                                                                                                                 AUSTIN, TEXAS
           May 26, 2015                                                                     Transmitted 5/26/2015 11:26:05 AM
                                                                                                Accepted 5/26/2015 1:30:03 PM
       ABEL ACOSTA, CLERK              IN THE COURT OF CRIMINAL APPEALS                                            ABEL A?Pf™
                                                                                                                              CLERK



            THADMON LEWIS                                           §     APPEALED FROM THE
                            Appellant                               COURT OF APPEALS, 6th DISTRICT
            V.                                                      §     CASE NO. 06-14-00111-CR                              ,
                                                                    TRIAL COURT NO. 42729-B              /)„*/. i,yj? fa)
            THE STATE OF TEXAS                                                                            [j
                            Appellee                                §     STATE OF TEXAS            t      .           / (^
                                     SECOND MOTION FOR EXTENSION OF TIME                                        r> £
                                 TO FILE PETITION FOR DISCRETIONARY REVIEW

            TO THE HONORABLE COURT OF APPEALS:                                                           £ *£M J
                    NOW COMES, THADMON LEWIS, the Appellant herein, and moves the Court for an

             extension of time to file Appellant's Petition for Discretionary Review in this cause, pursuant to

             Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would

             show the Court as follows:

                                                              I.


                    The Appellant in this cause was convicted in the 124th District Court of Gregg County,
             Texas in cause number 42729-B for the offense of Credit/Debit Card Abuse.

                                                              II.


                     The Court of Appeals' opinion on remand was delivered on March 24, 2015. Appellant's

             Petition for Discretionary Review is due on or about May 26, 2015.

                                                             III.


                     The Appellant hereby requests a first extension of time to file Appellant's Petition for

             Discretionary Review.

                     The undersigned counsel has been unable to devote sufficient time to the review of the

             record, research and preparation of Appellant's Petition for Discretionary Review for the
following good and sufficient reasons:

       This counsel has been diagnosed with complications related to his prior surgery in March

at the Harvard Medical School in Boston, Massachusetts. Counsel is scheduled for a follow up

doctor's appointment on June 4, 2015.

       In addition to the above-listed matter, the undersigned counsel has been involved with a

very busytrial and appellate schedule and is involved in numerous other felony

and misdemeanor cases at various stages of litigation.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's
Petition for Discretionary in this cause for an additional thirty days, to June 26, 2015.




                                                              RESPECTFULLY SUBMITTED,



                                                                  /s/Clement Dunn
                                                               Attorney for Appellant
                                                               140 E. Tyler Street, Suite 240
                                                               Longview, TX 75601
                                                               (903) 753-7071 Fax (903) 753-8783
                                                               State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 05-26-15



                                                      /s/ Clement Dunn
                                                    Attorney for Appellant
                          IN THE COURT OF CRIMINAL APPEALS



THADMON LEWIS                                       §        APPEALED FROM THE
              Appellant                             COURT OF APPEALS, 6th DISTRICT
V.                                                  §        CASE NO. 06-14-00111-CR
                                                    TRIAL COURT NO. 42729-B
THE STATE OF TEXAS
               Appellee                             §        STATE OF TEXAS

                                            ORDER


       BE IT REMEMBERED, that on the               day of                        , 20     , came

on to be considered the above and foregoing Second Motion for Extension of Time to File

Appellant's Petition for Discretionary Review. After consideration of the same, it is the opinion

of the Court that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until                              ,

               20     .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                   day of                      ,20      , at

                      o'clock       .

       SIGNED:



                                                             JUDGE PRESIDING